' HAWKINS, Judge;
Appellant was convicted for manufacturing intoxicating liquor; punishment assessed at two years in the penitentiary.
The count in the indictment upon which appellant was convicted charged that in Angelina county he “did then and there unlawfully manufacture intoxicating liquor.” Under the holding in Offield v. State. (Tex. Cr. *128App.) 75 S.W.(2d) 882, the indictment fails to charge an offense. The reasons fully appear in the discussion of the question in the Offield Case. See, also, Haynie v. State (Tex. Cr. App.) 76 S.W.(2d) 133, Oliver v. State (Tex. Cr. App.) 76 S.W.(2d) 134; Byrd v. State (Tex. Cr. App.) 76 S.W.(2d) 134.
The judgment is reversed, and the prosecution ordered dismissed under the present indictment.